                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-09704-DOC (JEM)                                     Date     Dec. 26, 2019
 Title           Richard Steven Glover v. Andrew M. Saul




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF’S FAILURE TO FILE
                         PROOF OF SERVICE

        The Court notes that plaintiff has failed to file a proof of service. Plaintiff is directed to
the Court’s Case Management Order (Dkt. 9) that requires Plaintiff to file a proof of service
within 28 days after filing of the complaint. The proof of service was due December 18, 2019.
        Accordingly, the Court ORDERS plaintiff to show cause in writing on or before
January 2, 2020, why this action should not be dismissed for lack of prosecution. The Order
to Show Cause will be submitted upon the filing of plaintiff’s response. Plaintiff is advised that
failure to file his proof of service or other response to this Order to Show Cause may result in
the Court recommending that the case be dismissed for failure to prosecute pursuant to
Federal Rules of Civil Procedure, Rules 4(l) and 4(m).




                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
